Without passing upon the merits of the controversy, the order continuing the injunction pendente lite is affirmed, on argument, with ten dollars costs and disbursements, on condition that the' plaintiff be ready for trial whenever the case is moved for trial by the defendants, with the privilege also of moving for the trial thereof on his part. (See Heim v. New York Stock Exchange, 138 App. Div. 96, and authorities cited.) Jenks, P. J., Hirschberg, Burr and Woodward, JJ., concurred; Rich; J., taking no part.